Citation Nr: 0122806	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  00-15 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran had active military service from October 1970 to 
February 1972, from December 1981 to August 1992, and from 
June 1996 to December 1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's claim for service connection for a low back 
disability was denied in a January 1997 Board decision.

2.  Since the January 1997 Board decision, VA has received 
evidence not previously of record that is relevant to the 
claim for service connection for a back disorder.

3.  The veteran has had complaints related to his low back 
disability in his two most recent periods of active service.  
During his most recent period of active military service the 
veteran underwent lumbar laminectomy surgery.


CONCLUSION OF LAW

Evidence received since the January 1997 Board decision is 
new and material to the veteran's claim for service 
connection for a low back disability disease.  The claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans' 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  This legislation 
is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

Thirty-eight U.S.C.A. § 5103(a) (West Supp. 2001) provides 
that upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  In the case of information 
or evidence that the claimant is notified under subsection 
(a) is to be provided by the claimant, if such information or 
evidence is not received by the Secretary within one year 
from the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application.  See 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(b)(1), (e)).

The provisions of 38 U.S.C.A. § 5103A (West Supp. 2001) 
pertain to the duty to assist.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2001) generally provides that the Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary.  Under 
38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001) the Secretary is 
not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Such are implemented at 
66 Fed. Reg. 45,620, 45,630-31 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c), (d)).

Specific guidelines for obtaining service records, records in 
the custody of a Federal agency, and records not in the 
custody of a Federal agency; guidelines for notifying the 
claimant when records are unavailable; and, guidelines as to 
when a VA examination is required are found at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1-4), (d), (e)).  See also 
38 U.S.C.A. § 5103A(a-d) (West Supp. 2001).  Thirty-eight 
C.F.R. § 3.159 is revised in its entirety and now includes 
definitions such as what is considered to be competent lay 
and medical evidence and what is considered to be a 
substantially complete application.  66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a)(1)-(3)).

Nothing in the VCAA is construed as requiring the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in 38 U.S.C.A. § 5108 (West 1991).  See 
38 U.S.C.A. § 5103A(f) (West Supp. 2001).  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court of Appeals for Veterans Claims (Court) held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  In 
Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).

The Board denied the veteran's claim for service connection 
for a low back disability in a decision issued in January 
1997.  When the Board denies a claim, the claim may not be 
reopened and reviewed unless new and material evidence is 
presented.  38 U.S.C.A. §§ 5108, 7104(b); see also Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
and which is neither cumulative nor redundant.  38 C.F.R. § 
3.156 (2000); see Wilisch v. Derwinski, 2 Vet. App. 191, 193 
(1992).  New evidence is material if, by itself or in 
connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regulations to effectuate the VCAA were published on August 
29, 2001 with the same effective date of the VCAA, November 
9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  However, some regulations governing reopening of 
previously and finally denied claims were also revised 
effective the date of publication on August 29, 2001.  These 
redefine new and material evidence and the duty to assist in 
applications to reopen previously and finally denied claims.  

Thirty-eight C.F.R. § 3.156(a) was revised to redefine new 
and material evidence as new evidence that is existing 
evidence and not previously submitted and material when by 
itself or with other evidence previously on file, relates to 
an unestablished fact necessary to substantiate a claim.  New 
and material evidence must not be cumulative or redundant of 
evidence previously on file at the time of the last denial 
and must raise a reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.156(a)).  

A second sentence was added to 38 C.F.R. § 3.159(c) to 
provide a limited duty to assist in applications to reopen a 
previously and finally denied claim requiring VA to request 
existing records from Federal agency or non-Federal agency 
sources when sufficient information to identify and locate 
such records is provided, as set forth in 38 C.F.R. § 
3.159(c)(1), (c)(2), and (c)(3).  See 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R § 
3.159(c)).

The provisions of 38 C.F.R. § 3.159(c)(4)(iii), as amended, 
provide that only upon reopening will VA provide an 
examination or obtain a medical opinion if necessary to 
decide a claim, which will be when there is insufficient 
competent medical evidence to decide the claim, as provided 
at 38 C.F.R. § 3.159(c)(4).  See 66 Fed. Reg. 45,631 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R § 
3.159(c)(4)(iii)).  

In a March 2001 letter the RO complied with the notice 
requirements of the VCAA.  The veteran's representative also 
had an opportunity to present argument to the Board 
subsequent to the adoption of the VCAA.  The veteran and his 
representative have not had an opportunity to present 
argument subsequent to the adoption of the new regulations.  
However, any lapse in complying with the VCAA or its 
implementing regulations is non-prejudicial in view of the 
Board's decision finding that new and material evidence has 
been submitted.

The most recent final disallowance of the veteran's claim for 
service connection for a low back disability was the January 
1997 Board decision.  Therefore, the Board will address the 
veteran's request to reopen the claim based on whether new 
and material evidence has been submitted since the January 
1997 decision.

The evidence that was associated with the veteran's claims 
file prior to the January 1997 Board decision included 
service medical records from the veteran's first two periods 
of active military service, testimony presented at his 
November 1995 personal hearing, and records of post-service 
medical treatment.  The service medical records from the 
veteran's initial period of service did not show evidence of 
a pre-service back impairment or that he was treated for a 
back injury during that initial period of service.

During the second period of service, an April 1980 sick call 
entry showed that the veteran was seen for a complaint of a 
backache.  There was no history of trauma or back strain.  
The veteran was diagnosed with sciatic neuralgia.

The veteran presented at the Base Clinic in September 1982.  
He claimed that he had fallen on his back, and for 
approximately 3 months, he was having back pain and a 
tingling sensation radiating down his legs.  The veteran was 
referred for an orthopedic evaluation.  On examination, the 
veteran had normal range of motion in his back with 
complaints of low back pain on extreme forward bending.  He 
had normal motor and sensory reflexes, bilaterally.  Straight 
leg raises and femoral stretches were negative.  There was 
tenderness along the middle L3-4 and L5-S1 areas.  An x-ray 
evaluation revealed negative results.  The veteran was 
diagnosed with lumbar syndrome.

A physical therapy report, dated in October 1982, indicated 
that the veteran was seen for L5 pain defects which was 
described as old evidence of sclerosis.  There were no 
further incidences of complaints or treatment for a back 
impairment in the service medical records pertaining to his 
second period of active service.  At discharge, the veteran 
complained of a skin condition, left shoulder pain, and a 
bilateral foot condition, however, there was no mention of 
back pain or a back condition.  The separation examination 
did not detect a back problem, nor, was a back disability 
noted at discharge.

The record reflects that the veteran was examined by the VA 
in August 1972, and September 1992, for an unrelated 
orthopedic condition.  A back disability was not mentioned on 
either of these examinations.

In a VA Form 21-4138, received in June 1994, the veteran 
claimed that he had a pinched nerve causing pain in the 
lumbar region.  He sought to commence a claim alleging 
entitlement to service connection for a back disability.

VA outpatient treatment records were included in the clinical 
records in July 1994.  The records showed that the veteran 
was treated at the Dorn Veterans' Hospital from January 1992 
to March 1995.  Entries from January and November 1993 
related that the veteran complained of right leg numbness.  
An x-ray report noted possible spondylolysis.  The veteran 
was referred for a neurological evaluation.  In February 
1994, a neurology report diagnosed the veteran with 
degenerative joint disease of the lumbar spine.  A March 1994 
entry related that the veteran had a bulging disc at the L4- 
S1 and L5-S1 discs with compression at the L5-S1.  

In April 1995, the veteran submitted VA outpatient treatment 
records from May to December 1994, and service medical 
records from 1982 and 1988.  The September 1982 report 
pertained to his complaint of low back pain, which was 
diagnosed as lumbar syndrome.  The August 1978, and November 
1988 reports related to the veteran's complaints of neck and 
shoulder pain.  A VA outpatient treatment record, dated in 
December 1994, noted that a CT scan of the back showed much 
degenerative joint disease.

In the November 1995 hearing, the veteran testified that he 
injured his back when he slipped on a pallet in service.  The 
veteran claimed that he sought medical treatment the 
following day for low back pain.  He went back to duty, but 
he indicated that he might have been placed on physical 
profile.  The veteran recalled that the pain had subsided, 
but it worsened in 1988.  He testified that he went back for 
treatment and test results showed a fracture of the L5 with 
pain also in his neck.  Thereafter, the veteran indicated 
that he was placed on permanent profile for the rest of his 
military service.  He indicated that the pain in his legs 
continued to bother him shortly after discharge.  The veteran 
stated that he had constant pain, weakness, and loss of 
feeling in his legs where he is no longer able to stand for 
long periods of time.  Also, it was his testimony that he has 
lost time from work as a result of his back impairment.

The evidence that has been added to the veteran's claims file 
since the January 1997 Board decision includes service 
medical records from the veteran's third period of active 
military service, from June 1996 to December 1998, statements 
from the veteran, opinions from private physicians, and 
additional records of post-service medical treatment from VA, 
military, and private sources.  

The additional service medical records from the veteran's 
third period of active military service show him having 
surgery for his low back disability.  A lumbar laminectomy 
was performed in November 1997.  

At his November 2000 personal hearing the veteran stated that 
during his third period of active service he underwent a re-
evaluation of his low back disorder.  Three doctors agreed 
that he required surgery.  The Board notes that in the July 
2001 Supplemental Statement of the Case, the RO stated that 
the veteran had surgery while in the reserves.  The record 
indicates, however, that the veteran was recalled to active 
duty in June 1996 and served on active duty until December 
1998 when he was retired.

The evidence received since the January 1997 Board decision 
provides additional support for the veteran's contention that 
symptoms of his low back disability began during service, or 
that the disorder was aggravated during his last period of 
active service.  The Board finds that the new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  Therefore, the 
evidence is new and material, and is sufficient to reopen the 
veteran's claim.



ORDER

The claim for service connection for a low back disorder is 
reopened.


REMAND

Under the VCAA, VA will provide an examination where there is 
competent evidence of a current disability, evidence 
indicating that the current disability may be related to 
service, and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A.  In this case there are current 
competent diagnoses of back disability.  The record also 
shows findings of back disability in service, and the 
veteran's history suggests that the current disability may be 
related to the findings in service.  However, there is no 
medical opinion as to the relationship between the current 
back disability and the findings during service.  Therefore 
the current record is insufficient to decide the claim.

Therefore this claim is REMANDED to the RO for the following:

The RO should schedule the veteran for an 
examination of the spine.  Prior to the 
examination, the examiner should review 
the veteran's claims file, including his 
service medical records to specifically 
include the service medical records 
pertaining to the veteran's third and 
most recent period of active service, and 
a copy of these remand instructions.  The 
examiner should note in the examination 
report that these records were reviewed.  
The examiner should provide a diagnosis 
for each disorder, if any, that currently 
affects the veteran's low back.  For each 
current disorder identified, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
disorder is residual to an injury 
sustained during the veteran's service or 
otherwise had its onset in service.  The 
examiner should further comment on any 
possible aggravation attributable to the 
veteran's third period of active service.  
That is, the examiner should comment on 
whether there was a permanent increase in 
the severity of any preexisting back 
disability during that period of service.  
The examiner should explain the reasons 
for his or her conclusions.

After the completion of the foregoing development, the RO 
should review the case.  If the decision remains adverse to 
the veteran, he and his representative should be furnished 
with a supplemental statement of the case and afforded an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 



